Citation Nr: 0814260	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-24 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at Winter Park Memorial 
Hospital in Winter Park, Florida, on March 22, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Tampa, Florida 
that denied financial assistance for the veteran's private 
medical care for March 22, 2003.

The matter was previously before the Board in March 2005 at 
which time the matter was remanded to allow the veteran a 
hearing before the Board.  The veteran informed the Board in 
February 2008 that he no longer desired a hearing and 
requested that the Board proceed with the appeal.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on March 22, 2003 in connection with private 
hospital treatment.

2.  The private medical care provided March 22, 2003 was 
emergent and a VA facility was not feasibly available for 
care at that time.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred on 
March 22, 2003 are met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000- 17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment.  The veteran contends that 
the treatment provided on March 22, 2003 was for an emergent 
condition and that a VA facility was not feasibly available.  
Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

The first statute applies to veterans either service 
connected for at least one disability at the time they sought 
treatment or who were participants in a vocational 
rehabilitation program.  There must be a showing that three 
criteria are met: 1) The care and services rendered were 
either: a) for an adjudicated service-connected disability, 
or b) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or c) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or d) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); 2) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and 3) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2007); 
Zimick v. West, 11 Vet. App. 45, 49 (1998).

Here the veteran sought treatment for dizziness, which had 
been ongoing for two weeks and suddenly worsened on March 22, 
2003, the time of treatment.  The medical records indicate 
that he felt like he had something moving in his head and 
felt like he was going to pass out.  The veteran stated in 
his notice of disagreement that he believed he was having a 
seizure related to a service-connected condition when he 
sought treatment at the non-VA facility.  The evidence 
indicates that the veteran is service connected for third 
degree burns, dysthymic disorder, blindness, paralysis of all 
radicular nerve groups, rapid eye movement, and paralysis of 
the sciatic nerve.  

The Tampa VAMC denied medical reimbursement for the veteran's 
treatment at Winter Park Memorial Hospital in Winter Park, 
Florida, on March 22, 2003 because his condition was found to 
be non-emergent as he had been experiencing symptoms for two 
weeks, and that there were VA facilities available on March 
21, 2003.  

While 38 U.S.C.A. § 1728 does not define "medical emergency", 
under the provisions of 38 U.S.C.A. § 1725, "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1).  
It is emphasized that this standard would be met if there was 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of treatment could result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ.  See 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action).

As noted above, the veteran suffered dizziness for two weeks 
prior to his treatment; however, it was not until his 
symptoms drastically worsened on March 22, 2003 that he felt 
he needed treatment.  As stated above, on March 22, 2003 he 
reported to medical personnel that he felt as if something 
was moving in his head and felt he would pass out.  Also, per 
the veteran's notice of disagreement, he sought treatment 
because he believed he was having a seizure related to his 
service-connected disabilities.  Based upon the veteran's 
statements and his extensive list of service connected 
disabilities, the Board finds that the veteran's sudden acute 
symptoms were such that the veteran reasonably found that 
foregoing treatment at that stage would place his health in 
serious jeopardy.

Regarding the availability of VA facilities, the veteran 
indicated that he sought treatment on a Saturday and that VA 
facilities were not available.  The Tampa VAMC indicated in 
its denial of benefits that facilities were available the day 
prior to the manifestation of the veteran's acute symptoms.  
As the severity of the veteran's symptoms manifested on March 
22, 2003, and per the admission of VAMC staff that facilities 
were available on March 21, 2003 from 8:00 a.m. to 4:30 p.m., 
with no mention of availability on March 22, 2003, the Board 
finds that Federal facilities were not feasibly available.

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of the emergency room treatment on 
March 22, 2003.  Given the emergent nature of the treatment 
in question and the unavailability of the nearest VA medical 
facility, the Board concludes that a VA medical facility was 
not feasibly available to provide the treatment in question.  
38 C.F.R. §§ 17.52, 17.53.  As such, the Board concludes that 
all the criteria codified at 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 for reimbursement of the medical expenses in 
question are met.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  VCAA does not apply in a case such as 
this where the governing regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Moreover, in light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification or assistance under the VCAA is necessary to 
develop facts pertinent to the veteran's claim.




ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran on March 
22, 2003 is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


